IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           April 28, 2008

                                       No. 07-60398                   Charles R. Fulbruge III
                                                                              Clerk

BILLY EUGENE BRADLEY; MARY JANE BRADLEY

                                                  Plaintiffs - Appellants
v.

LOCKHEED MARTIN CORPORATION; LOCKHEED MARTIN
AERONAUTICAL SYSTEMS COMPANY

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                       USDC No. 4:04-CV-00125-TSL-LRA


Before REAVLEY, JOLLY, and GARZA, Circuit Judges.
PER CURIAM:*
       Billy Bradley sued Lockheed Martin Corporation, alleging various
Mississippi state and federal claims. The district court subsequently granted
Lockheed summary judgment. We affirm.
       This case is one in a series that has arisen out of the workplace shooting
that took place at the Lockheed Martin plant in Meridian, Mississippi in July
2003. During that incident, a long-time Lockheed employee killed six of his co-


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-60398

workers before taking his own life. Plaintiff Billy Bradley was then employed
at the Meridian Lockheed plant. He was at work that tragic day, although he
escaped without physical injury. In the aftermath of the shooting, Lockheed
received reports that Bradley had threatened to kill his co-workers. Obviously
concerned about another workplace massacre, Lockheed terminated Bradley.
Bradley subsequently filed suit, alleging various causes of action. The district
court granted Lockheed summary judgment on each of Bradley’s claims. Bradley
now appeals various aspects of the district court’s rulings.
      Bradley argues the district court erred by dismissing his federal
constitutional claims. Bradley makes oblique references to Lockheed (a private
corporation) violating his First and Fourteenth Amendment rights. Bradley has
never provided any explanation, to this court or the district court, for how
Lockheed could be bound by the constitutional restrictions on the government.
Bradley’s federal constitutional claims have no merit.
      Bradley also contends that the district court erred by dismissing his
personal injury claims. Essentially, Bradley claims that he suffered emotionally
because he was present the day of the shooting. (His wife’s claim for loss of
consortium is derivative of that claim.) The district court held that Bradley’s
personal injury claim failed as a matter of law under Mississippi’s bystander-
liability doctrine. See Entex, Inc. v. McGuire, 414 So. 2d 437, 444 (Miss. 1982)
(explaining the contours of the doctrine). Bradley has failed to even brief this
issue. Accordingly, he has waived his personal injury claim. Because Bradley’s
personal injury claim is precluded by the bystander liability doctrine, we need
not decide whether it is independently barred by the exclusivity provision of
Mississippi’s Workers Compensation Act.
      Finally, Bradley argues that Lockheed violated his rights under Article 7,
Section 191 of the Mississippi Constitution and under Section 79-1-9 of the
Mississippi Code when it terminated him. He argues relatedly that we should


                                       2
                                    No. 07-60398

certify this issue to the Mississippi Supreme Court so that it may decide whether
those provisions have been violated. The relevant provision in the Mississippi
Constitution states that “[t]he legislature shall provide for the protection of the
employees of all corporations doing business in this state from interference with
their social, civil, or political rights by said corporations, their agents or
employees.” MISS. CONST. Art. 7, § 191 (emphasis added). To the extent that
Bradley claims a violation of this constitutional provision, it is entirely without
merit, as this provision on its face is a directive to the legislature.            The
legislature responded to this directive by adding a provision in the Mississippi
Code stating that “[a]ny corporation doing business in this state shall be liable
to a penalty of two hundred fifty dollars . . . for every unlawful interference with
the social, civil, or political rights of any of its . . . employees . . . .” MISS. CODE
§ 79-1-9. We have stated that “[o]bviously, this statute . . . does not help us in
determining in the first instance whether the interference [with the employee’s
rights] has been unlawful.” McLellan v. Miss. Power & Light Co., 545 F.2d 919,
930 n.58 (5th Cir. 1977). In other words, the section itself does not create new
substantive rights, but is instead an enforcement mechanism for situations in
which an individual can make out a claim under another state law. Bradley
contends that this section should be construed as a general wrongful discharge
statute, essentially supplanting Mississippi’s employment at will doctrine. We
see no reason to depart from our precedent and see no reason why the
Mississippi Supreme Court would disagree with our interpretation. Thus,
because Bradley has not identified how his “social, civil, or political rights” were
violated when Lockheed terminated him for threatening to kill his co-workers,
the district court did not err in dismissing this claim.
      AFFIRMED.




                                           3